Citation Nr: 0027433	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for cardiac arrhythmias 
secondary to PTSD.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 until 
February 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1996 
rating decision by the Buffalo, New York Regional Office (RO) 
which denied secondary service connection claims for 
hypertension and cardiac arrhythmias.

The Board notes that service connection for hypertension on a 
direct basis was denied by decisions of the RO dated in March 
1992 and September 1992.  While those decisions are final, 
see 38 C.F.R. §§ 20.302, 20.1103 (1992), the Board finds that 
they did not address the claim of service connection 
secondary to previously service-connected PTSD.  
Consequently, the issue presently on appeal is a new claim 
which the Board will address without regard to the 1992 
rating decisions.  

The Board also notes that the veteran expressed disagreement 
with a December 1997 rating decision that denied an increased 
rating for PTSD.  The RO issued a statement of the case on 
this matter in April 1999, and a supplemental statement of 
the case in August 1999, but the veteran did not file a 
substantive appeal as required by 38 C.F.R. § 20.200 (1999).  
Consequently, this issue is not before the Board.


FINDING OF FACT

No competent evidence has been received to link the veteran's 
hypertension or cardiac arrhythmias to service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The claim of service connection for hypertension 
secondary to PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.310 
(1999).

2.  The claim of service connection for cardiac arrhythmias 
secondary to PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he has hypertension and cardiac 
arrhythmias which are attributable to his service-connected 
PTSD on the basis of either direct causation or aggravation, 
for which service connection should now be granted by the 
Board.  In this regard, it should be pointed out that service 
connection may indeed be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
is warranted where the evidence shows that a chronic 
disability or disorder has been aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The veteran's service medical records reflect that the 
veteran's blood pressure was recorded as 120/90 in February 
1978 while being treated for flu syndrome.  No reference to 
or treatment for high blood pressure or cardiac arrhythmia 
was recorded during active duty.  The veteran underwent a VA 
examination for compensation and pension purposes in April 
1978 whereupon a blood pressure reading of 120/80 was noted.  
Subsequently received was a VA medical certificate dated in 
March 1979 which showed that the veteran was treated for 
symptoms of recurrent diarrhea, colic and flatulence.  A 
blood pressure reading of 136/110 was reported on that 
occasion.  A private clinic note submitted by V. S. Cortone, 
M.D., noted a blood pressure reading of 154/96 in May 1983, 
and a reference to hypertension was recorded.  The record is 
silent for any reference to elevated blood pressure until 
January 1987, when it was noted that the veteran had 
borderline hypertension with a blood pressure reading of 
126/90 on a VA outpatient clinic note.  VA outpatient clinic 
records dated in February, March, April, June and September 
1987 reflect blood pressure readings of 142/98, 140/95, 
138/90, 130/90 and 140/110, respectively.  On VA examination 
in January 1990, the appellant indicated that he was being 
followed privately for high blood pressure by a Dr. Hirsh.  A 
blood pressure reading of 131/70 was recorded on that 
occasion.  On VA examination in August 1990, the veteran 
indicated that he was being treated for hypertension and 
arrhythmia.  F. M. Hirsch, M.D., wrote in December 1991 that 
the veteran had been treated in his office throughout 1991 
for disorders which included hypertension, and atrial 
arrhythmia.  

A letter dated in October 1995 was received from Dr. Hirsh on 
the veteran's behalf stating that "I have been advised the 
stress-related syndrome he has been receiving care for at the 
VA Medical Center is thought to exacerbate his underlying 
medical problems i.e. the hypertension and arrhythmia."  It 
was added that this information needed to be taken into 
consideration when "evaluating the significance of the 
variety" of the veteran's medical disorders.  Dr. Hirsh 
wrote in March 1996 that the veteran continued to be seen for 
various disabilities including hypertension and paroxysmal 
atrial fibrillation for which he had been placed on 
medication.  It was noted that he had last been seen in the 
office in December 1995 with a blood pressure of 160/100.

Private and VA clinical records dating from 1995 show that 
the appellant continued to seek treatment for various 
disabilities, including hypertension and heart-related 
problems.  

Initially, the Board notes that the veteran does not assert 
that his current hypertension and cardiac arrhythmia are of 
service onset.  Rather, it is his contention that his 
service-connected PTSD caused or aggravated hypertension and 
cardiac arrhythmia to the extent that service connection for 
those disabilities is warranted on a secondary basis.  In 
this regard, the Board points out that there is no competent 
medical evidence of record which supports such a contention.  
It is observed that Dr. Hirsh wrote in October 1995 that he 
had been advised that a stress-related syndrome had been 
thought to exacerbate the veteran's medical problems of 
hypertension and arrhythmia.  The Board notes that Dr. Hirsh 
himself did not state that there was any such relationship, 
and did not provide the source of such a statement.  In 
response to this statement by Dr. Hirsh, the RO wrote the 
veteran in December 1995 and told him of the need to submit 
the medical nexus evidence to which Dr. Hirsh alluded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, no 
further evidence on this point was submitted.  

The Board finds that Dr. Hirsh's statement as to exacerbation 
of hypertension and arrhythmia by PTSD is merely a 
reiteration of information provided him, unenhanced by any 
medical opinion, and therefore does not constitute competent 
medical evidence of a nexus to service-connected disability.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the veteran himself is not competent to offer 
opinions on matters of medical causation or aggravation.  
Espiritu, supra.  Consequently, the appellant's own 
assertions that hypertension and cardiac arrhythmias have 
been caused or aggravated by PTSD do not constitute 
cognizable evidence sufficient to make either claim well 
grounded.  


ORDER

The claim of service connection for hypertension secondary to 
PTSD is denied.

The claim of service connection for cardiac arrhythmias 
secondary to PTSD is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



